UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or [_]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to Commission file number 0-30318 INVENTIV HEALTH, INC. (Exact name of registrant as specified in its charter) Delaware 52-2181734 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 500 Atrium Drive Somerset, New Jersey (zip code) (Address of principal executive office) (800) 416-0555 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company. See definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [X] Non-accelerated filer [ ]Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 3, 2010, there were 33,938,248 outstanding shares of the registrant's common stock. INVENTIV HEALTH, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (unaudited) Condensed Consolidated Statements of Operations for the three and six-months ended June 30, 2010 and 2009 (unaudited) Condensed Consolidated Statements of Cash Flows for the six-months ended June 30, 2010 and 2009 (unaudited) Notes to unaudited Condensed Consolidated Financial Statements ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations ITEM 3. Quantitative and Qualitative Disclosures About Market Risk ITEM 4. Controls and Procedures PART II. OTHER INFORMATION ITEM 1. Legal Proceedings ITEM 1A. Risk Factors ITEM 6. Exhibits SIGNATURES EXHIBITS FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The forward-looking statements are only predictions and provide our current expectations or forecasts of future events and financial performance and may be identified by the use of forward-looking terminology, including the terms “believes,” “estimates,” “anticipates,” “expects,” “plans,” “intends,” “may,” “will” or “should” or, in each case, their negative, or other variations or comparable terminology, though the absence of these words does not necessarily mean that a statement is not forward-looking. We intend that all forward-looking statements be subject to the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are subject to many risks and uncertainties that could cause our actual results to differ materially from any future results expressed or implied by the forward-looking statements. Forward-looking statements include all matters that are not historical facts and include statements concerning: our business strategy, outlook, objectives, plans, intentions and goals; our estimates regarding our liquidity, capital expenditures and sources of both, and our ability to fund our operations and planned capital expenditures for the foreseeable future; our belief that our growth and success will depend on our ability to continue to enhance the quality of our existing services, serve our clients across all phases of a product lifecycle, introduce new services on a timely and cost-effective basis, integrate new services with existing services, increase penetration with existing customers, recruit, motivate and retain qualified personnel and economically train existing sales representatives and recruit new sales representatives; our expectations that pharmaceutical companies will increasingly outsource their sales representatives; our belief that our clients are looking for service providers with global capabilities; our expectations regarding our pursuit of additional debt or equity sources to finance our internal growth initiatives or acquisitions; our estimates regarding our future earnout obligations from completed acquisitions; our belief that there are ample opportunities for cross-selling to our existing clients; our anticipation that it will be necessary to continue to select, invest in and develop new and enhanced technology and end-user databases on a timely basis in the future in order to maintain our competitiveness; our expectations regarding the impact of our acquisitions, joint ventures and partnerships; our expectations regarding the impact of the adoption of certain accounting standards; and our expectations regarding the potential impact of pending litigation. These forward-looking statements reflect our current views about future events and are subject to risks, uncertainties and assumptions. We wish to caution readers that certain important factors may have affected and could in the future affect our actual results and could cause actual results to differ significantly from those expressed in any forward-looking statement. The most important factors that could prevent us from achieving our goals, and cause the assumptions underlying forward-looking statements and the actual results to differ materially from those expressed in or implied by those forward-looking statements include, but are not limited to, the following: the potential impact of a recessionary environment on our customers and business; our ability to sufficiently increase our revenues and maintain or decrease expenses and cash capital expenditures to permit us to fund our operations; our ability to continue to comply with the covenants and terms of our credit facility and to access sufficient capital under our credit agreement or from other sources of debt or equity financing to fund our operations; the impact of any default by any of our credit providers or swap counterparties; our ability to accurately forecast costs to be incurred in providing services under fixed price contracts; our ability to accurately forecast insurance claims within our self-insured programs; our ability to accurately forecast the performance of business units to which our potential earnout obligations relate and, therefore, to accurately estimate the amount of the earnout obligations we will incur; the potential impact of pricing pressures on pharmaceutical manufacturers from future health care reform initiatives or from changes in the reimbursement policies of third party payers; potential disruptions and switching costs related to vendors relationships; thepossibility that customer agreements will be terminated or not renewed; our ability to grow our existing client relationships, obtain new clients and cross-sell our services; our ability to successfully operate new lines of business; our ability to manage our infrastructure and resources to support our growth; our ability to successfully identify new businesses to acquire, conclude acquisition negotiations and integrate the acquired businesses into our operations; any disruptions, impairments, or malfunctions affecting software as well as excessive costs or delays that may adversely impact our continued investment in and development of software; the potential impact of government regulation on us and on our clients base; our ability to comply with all applicable laws as well as our ability to successfully implement from a timing and cost perspective any changes in applicable laws; our ability to recruit, motivate and retain qualified personnel, including sales representatives and clinical staff; our ability to maintain technological advantages in a variety of functional areas, including sales force automation, electronic claims surveillance and patient compliance; the actual impact of the adoption of certain accounting standards; the actual outcome of pending litigation; any potential impairment of intangible assets; consolidation in the pharmaceutical industry; and changes in trends in the pharmaceutical industry or in pharmaceutical outsourcing. Investors should carefully consider these risk factors and the additional risk factors outlined in more detail in Item 1A, Risk Factors, Part I, of our Form 10-K for the year ended December 31, 2009, and in Item 1A, Risk Factors, Part II, of this Quarterly Report on Form 10-Q. Except to the extent required by applicable laws or rules, we do not undertake to update any forward-looking statements or to publicly announce revisions to any of the forward-looking statements, whether as a result of new information, future events or otherwise. PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements INVENTIV HEALTH, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) June 30, December 31, ASSETS Current assets: Cash and equivalents $ $ Restricted cash and marketable securities Accounts receivable, net of allowances for doubtful accounts of $3,721 and $5,254 at June 30, 2010 and December 31, 2009, respectively Unbilled services Prepaid expenses and other current assets Current tax assets Current deferred tax assets Total current assets Property and equipment, net Equity investments Goodwill Other intangibles, net Non-current deferred tax assets Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of capital lease obligations $ $ Current portion of long-term debt Accrued payroll, accounts payable and accrued expenses Client advances and unearned revenue Total current liabilities Capital lease obligations, net of current portion Long-term debt Non-current income tax liabilities Other non-current liabilities Total liabilities Commitments and Contingencies (Note 14) Equity: inVentiv Health, Inc. stockholders’ equity: Preferred stock, $.001 par value, 10,000,000 shares authorized, none issued and outstanding at June 30, 2010 and December 31, 2009, respectively Common stock, $.001 par value, 50,000,000 shares authorized; 33,923,319 and 33,630,886 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively 34 34 Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated earnings Total inVentiv Health, Inc. stockholders’ equity Noncontrolling interest (2 ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements INVENTIV HEALTH, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) For the Three-Months Ended For the Six-Months Ended June 30, June 30, Net revenues $ Reimbursed out-of-pocket expenses Total revenues Operating expenses: Cost of services Reimbursable out-of-pocket expenses Selling, general and administrative expenses Total operating expenses Operating income Interest expense ) Interest income 20 50 64 Income before income tax provision and (loss) income from equity investments 16,658 19,125 30,946 32,738 Income tax provision ) Income before (loss) income from equity investments 9,942 11,357 20,373 19,198 (Loss) income from equity investments (3 ) ) ) 8 Net income Less:Net income attributable to the noncontrolling interest ) ) ) (5 ) Net income attributable to inVentiv Health, Inc. $ Earnings per share (see Note 7): Net income attributable to inVentiv Health, Inc.: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements INVENTIV HEALTH, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) For the Six-Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cashprovided by operating activities: Depreciation Amortization Tradename writeoff Loss (income) from equity investments 87 (8 ) Partial termination of derivative financial instrument Deferred taxes Gains on marketable securities ) ) Stock-based compensation expense Tax benefit from stock option exercises and vesting of restricted shares Changes in assets and liabilities, net of effects from discontinued operations: Accounts receivable, net Unbilled services ) ) Prepaid expenses and other current assets Accrued payroll, accounts payable and accrued expenses ) Net tax liabilities ) ) Client advances and unearned revenue ) Excess tax benefits from stock based compensation ) Other ) Net cash provided by continuing operations Net cash used in discontinued operations ) Net cash provided by operating activities Cash flows from investing activities: Restricted cash balances and marketable securities Investment in cash value of life insurance policies ) ) Cash paid for acquisitions, net of cash acquired ) ) Acquisition earn-out payments ) ) Equity investments ) 30 Purchases of property and equipment ) ) Proceeds from manufacturers rebates on leased vehicles Net cash used in continuing operations ) ) Net cash provided by discontinued operations Net cash used in investing activities ) ) Cash flows from financing activities: Repayments on long-term debt ) ) Borrowings (repayments) on line of credit 24 ) Repayments on capital lease obligations ) ) Cash paid for unwinding of an interest rate swap on debt ) Withholding shares for taxes ) ) Proceeds from exercise of stock options Excess tax benefits from stock-based compensation ) Distributions to noncontrolling interests in affiliated partnership ) ) Net cash used in financing activities ) ) Effect of exchange rate changes ) Net change in cash and equivalents ) Cash and equivalents, beginning of period Cash and equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental disclosures of non-cash activities: Vehicles acquired through capital lease agreements $ $ Stock issuance related to acquisitions $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements INVENTIV HEALTH, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Business: inVentiv Health, Inc. (together with its subsidiaries, “inVentiv”, or the “Company”) is a leading provider of value-added services to the pharmaceutical and life sciences industries.The Company supports a broad range of clinical development, communications and commercialization activities that are critical to its customers' ability to complete the development of new drug products and medical devices and successfully bring them to market.The Company’s goal is to assist its customers in meeting their objectives in each of its operational areas by providing its services on a flexible and cost-effective basis that permits the Company to provide discrete service offerings in focused areas as well as integrated multidisciplinary solutions.The Company provides services to over 350 client organizations, including all top 20 global pharmaceutical companies and numerous emerging and specialty biotechnology companies and third party administrators. The Company’s service offerings reflect the changing needs of its clients as their products move through the late-stage development and regulatory approval processes and into product launch.The Company has established expertise and leadership in providing the services its clients require at each of these stages of product development and commercialization and seek to address their outsourced service needs on a comprehensive basis throughout the product life cycle through both standalone and integrated solutions. On May 6, 2010, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with inVentiv Group Holdings, Inc. (formerly Papillon Holdings, Inc.) (“Parent”) and inVentiv Acquisition, Inc. (formerly Papillon Acquisition, Inc.) (“Merger Sub”), each of which is an affiliate of Thomas H. Lee Partners, L.P., providing for the merger of Merger Sub with and into the Company (the “Merger”), with the Company surviving the Merger as a wholly owned subsidiary of the Parent.The closing of the Merger (the “Merger Closing”) took place on August 4, 2010.See Subsequent Events – Note 20 for further details of the Merger. Business Segments Certain balances in segment reporting have been reclassified to conform to the current segment reporting structure.In the first quarter of 2010, the Company realigned The Therapeutics Institute (“TTI”) from inVentiv Patient Outcomes to inVentiv Commercial Services.This realignment is reflected in the Company’s condensed consolidated balance sheets as of June 30, 2010 and December 31, 2009, the condensed consolidated income statements of the Company for the three and six months ended June 30, 2010 and 2009 and the condensed consolidated cash flows for the six months ended June 30, 2010 and 2009.See Note 19, Segment Information, for further details. The Company currently serves its clients primarily through four business segments, which correspond to its reporting segments for 2010: · inVentiv Clinical, which provides professional resourcing and clinical research services to pharmaceutical, biotech and device companies.Professional resourcing services include providing clinical research professionals in support of clients’ research efforts, including permanent placement, clinical staffing and strategic resource teams.In addition, inVentiv Clinical provides its clinical research clients full service late-stage clinical development, Risk Evaluation and Mitigation Strategy (“REMS”) and outsourced functional services and CRO services in various areas, including clinical operations, medical affairs and biometrics/data management.inVentiv Clinical consists of the Smith Hanley group of companies (“Smith Hanley”), inVentiv Clinical Solutions (“iCS”), and Paragon Rx (“Paragon”), which was acquired in December 2009; · inVentiv Communications, which provides services related to pharmaceutical advertising, branding, public relations, interactive communications and physician education.This segment includes inVentiv Communications, Inc., Jeffrey Simbrow Associates (“JSAI”), Ignite Health and Incendia Health Studios (collectively, “Ignite”), Chamberlain Communications Group, Inc. (“Chamberlain”), Addison Whitney, Angela Liedler GmbH (“Liedler”) and Chandler Chicco Agency (“CCA”); · inVentiv Commercial, which consists of our sales teams, sales support services, market research, commercial analytics, healthcare strategies, clinical educator teams, managed markets access, biotech/specialty managed markets, and integrated commercialization.This segment includes Advance Insights and inVentiv Selling Solutions; and · inVentiv Patient Outcomes, which provides services related to patient pharmaceutical compliance programs, patient support programs, medical cost containment and consulting solutions and patient relationship marketing.This segment includes Adheris, Inc. (“Adheris”), The Franklin Group (“Franklin”), AWAC and Patient Marketing Group, LLC (“PMG”). The Company’s services are designed to develop, execute and monitor strategic and tactical sales and marketing plans and programs for the promotion of pharmaceutical, biotechnology and other life sciences products.For third party administrators and other payors, the Company provides a variety of services that enhance savings and improve patient outcomes, including opportunities to address billing errors, additional discounts and treatment protocols for patients. 2.Basis of Presentation The accompanying unaudited condensed consolidated financial statements present the condensed consolidated balance sheets, condensed consolidated results of operations and condensed consolidated cash flows of the Company and its subsidiaries (the "condensed consolidated financial statements"). These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") and pursuant to the rules and regulations of the SEC related to interim financial statements. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted.The Company believes that the disclosures made herein are adequate such that the information presented is not misleading. These condensed consolidated financial statements reflect all adjustments (consisting of only normal recurring adjustments) that, in the opinion of management, are necessary to fairly present the Company's condensed consolidated balance sheets as of June 30, 2010 and December 31, 2009, the condensed consolidated statements of operations of the Company for the three and six months ended June 30, 2010 and 2009 and the condensed consolidated statements of cash flows for the six-months ended June 30, 2010 and 2009.Operating results for the three and six months ended June 30, 2010 are not indicative of the results that may be expected for the year ending December 31, 2010. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009 as filed with the SEC on February 24, 2010. The preparation of financial statements requires the use of management estimates and assumptions, including but not limited to, determining the estimated fair value of goodwill and intangible assets, matching intangible amortization to underlying benefits (e.g. sales and cash inflows) and evaluating the need for valuation allowances for deferred tax assets.Such estimates are comprised of numerous assumptions regarding the Company’s future revenues, cash flows and operational results.Management believes that its estimates are reasonable and appropriate based upon current facts and circumstances.Actual results may differ from estimated results.Management regularly reviews the information related to these estimates and adjusts the carrying amounts of the applicable assets prospectively, if and when actual results differ materially from previous estimates. Our operations consist primarily of four business segments: inVentiv Clinical, inVentiv Communications, inVentiv Commercial and inVentiv Patient OutcomesThe condensed consolidated financial statements include the accounts of inVentiv Health, Inc., its wholly owned subsidiaries,its 60% owned subsidiary, Taylor Search Partners (“TSP”), which was acquired in conjunction with the acquisition of inVentiv Communications, Inc., and its 88.8% owned subsidiary, DWAHealth("DWA"), based in Italy.In December 2007, the Company increased its investment interest from 44% to 85% in Liedler, a service provider of communication and marketing tools for technical, medical and pharmaceutical products, located in Germany.In December 2009, the Company increased its investment interest from 85% to 100%.The Company accounted for Liedler as an equity investment until the 2007 acquisition date, and then included its results in the consolidated results of the Company thereafter.Intercompany transactions have been eliminated in consolidation. As a result of the acquisition of inVentiv Communications, Inc., the Company has a 15% ownership interest in Heart Reklambyra AB (“Heart”), an advertising agency located in Sweden, which is accounted for by using the equity method of accounting. 3.Recently Issued Accounting Standards: In February 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-09, which provided an update to Accounting Standards Codification (“ASC”) 855.ASU 2010-09 removes the requirement for an SEC filer to disclose the date through which subsequent events have been evaluated.The Company adopted this ASU as of March 31, 2010. In January 2010, the FASB issued ASU 2010-06, which provided an update to ASC 820.ASU 2010-06 requires new disclosures of transfers into and out of Level 1 and Level 2 of the fair value hierarchy as well as the activity of purchases, sales, issuances and settlements of Level 3 measurements.The ASU 2010-06 update did not have a material impact on the Company’s Condensed Consolidated Financial Statements. In October 2009, the FASB issued ASU 2009-13, which provided an update to ASC 605.ASU 2009-13 addresses how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting in multiple-deliverable arrangements. The amendments in this update will be effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The Company is currently evaluating the impact that this update will have on its Condensed Consolidated Financial Statements. 4.Acquisitions: Acquisitions are accounted for using purchase accounting, including the guidance of ASC 805 for all acquisitions prior to 2009 and the updated guidance the FASB issued relating to ASC 805 for acquisitions after January 1, 2009.The financial results of the acquired businesses are included in the Company’s financial statements from their acquisition dates.Earnout payments from acquisitions prior to 2009 are generally accrued at the end of an earnout period in conjunction with the preparation of the Company’s financial statements when the acquired company’s results are reviewed, as more fully described below.The present value of earnout payments from acquisitions after January 1, 2009 is estimated and recorded as of the acquisition date, as required by the updated guidance of ASC 805. The terms of the acquisition agreements generally include multiple earnout periods or a multi-year earnout period.Pro forma financial information was not required to be disclosed for the 2009 and 2010 acquisitions noted below as they were not material to the consolidated operations of the Company prior to the dates they were acquired and began to be consolidated into the Company. The following acquisitions were consummated during 2010 and 2009: iCS Chicago – In February 2010, the Company completed the acquisition of the net assets of Essential Group, Inc.(“Essential” or “iCS Chicago”) for approximately $3.1 million and $1.0 million of assumed liabilities, including post-closing adjustments yet to be finalized. Essential is a growing clinical research organization that has been folded under the inVentiv Clinical brand as iCS Chicago.The Company acquired iCS Chicago to expand the depth of its clinical operations offering with associates who bring trial monitoring and project management experience in a variety of therapeutic areas. Paragon – In December 2009, the Company completed the acquisition of the net assets of Paragon for approximately $5.9 million in upfront cash and stock consideration.As required by the updated guidance of ASC 805, effective January 1, 2009, the Company recorded an additional $4.1 million in earnout consideration based on Paragon’s estimated performance measurements during 2010 through 2012.The Company remeasured the fair value of the liability as of June 30, 2010 and no adjustment was made to the liability. The $4.1 million is included on the June 30, 2010 and December 31, 2009 condensed consolidated balance sheets as part of other non-current liabilities.Paragon is headquartered in Delaware and is a leading provider in designing and implementing REMS.The Company acquired Paragon to strengthen its REMS capabilities, to complement its broad array of risk communications and REMS implementation services and to expand the breadth of inVentiv Clinical’s scope of safety science offerings. The following table summarizes the preliminary purchase price allocations in connection with the completed 2009 and 2010 acquisitions: (in thousands) Paragon iCS Chicago 2009 and 2010 Total Fair Value of the Net Assets (Liabilities) Acquired $ $ ) $ ) Customer Relationships Technology Tradename subject to amortization Goodwill, excluding contingent consideration (tax deductible) Total purchase price, before contingent consideration Contingent consideration estimate at acquisition date Total purchase price, including estimate of contingent consideration $ $ $ The $4.1 million of contingent consideration, as described above, is based on Paragon’s estimated performance measurements during 2010 through 2012 and represents the present value of the expected payments during these respective periods, using a discounted cash flow analysis.As described above, the Company remeasured the fair value of the liability as of June 30, 2010 and no adjustment was required to be made to the liability. All earnout obligations under acquisitions consummated prior to January 1, 2009 were completed as of the date of this report. 5.Restricted Cash: As of June 30, 2010 and December 31, 2009, there were approximately $1.3 million and $1.4 million, respectively, of restricted cash, of which $0.9 million and $1.0 million, respectively, relate to security deposits for the London office in the inVentiv Communications segment and $0.4 million for both periods relate to letters of credit for the New York, Washington D.C and California offices, which are also reflected in the inVentiv Communications segment.The beneficiaries have not drawn on the $0.4 million letters of credit. The Company receives cash advances from its clients as funding for specific projects and engagements. These funds are deposited into segregated bank accounts and used solely for purposes relating to the designated projects. Although these funds are not held subject to formal escrow agreements, the Company considers these funds to be restricted and has classified these balances accordingly. Cash held in such segregated bank accounts totaled approximately $0.1 million as of June 30, 2010 and December 31, 2009. 6.Employee Stock Compensation: The Company follows ASC 718, which provides guidance in accounting for share-based awards exchanged for employee services and requires companies to expense the estimated fair value of these awards over the requisite employee service period. Stock-based compensation expense was $2.5 million, of which $0.4 million was recorded in cost of services and $2.1 million recorded as Selling, General and Administrative expenses (“SG&A”) for the three months ended June 30, 2010 and $2.5 million, of which $0.5 million was recorded in cost of services and $2.0 million recorded as SG&A for the three months ended June 30, 2009. For the six-months ended June 30, 2010, stock-based compensation expense was $4.7 million, of which $0.5 million was recorded in cost of services and $4.2 million recorded as SG&A; for the six-months ended June 30, 2009, stock-based compensation expense was $5.1 million, of which $0.7 million was recorded in cost of services and $4.4 million was recorded as SG&A. Assumptions The fair value of each option grant is estimated on the date of grant using a Black-Scholes option pricing model with the following weighted average assumptions: Three Months Ended June 30, Six Months Ended June 30, Expected life of option 5.5-6 yrs 5.5-6 yrs 6 yrs 6 yrs Risk-free interest rate % % Expected volatility 50
